In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-450V
                                    Filed: September 2, 2015
                                           Unpublished

****************************
JULIA TELONIDIS,                      *
                                      *
                   Petitioner,        *      Ruling on Entitlement; Concession;
                                      *      Hepatitis A (“hep A”) Vaccine;
                                      *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                   *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                   *      Processing Unit (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, Boston, MA, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Special Master:

      On May 4, 2015, Julia Telonidis filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of a hepatitis A [“hep A”]
vaccination on October 19, 2012, she suffered a shoulder injury related to vaccine
administration [“SIRVA”]. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 1, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1, 3. Specifically, respondent indicates that she has “concluded that
petitioner’s alleged injury is consistent with SIRVA and that it was caused-in-fact by the
[] vaccine she received on October 19, 2012.” Id. at 3. Respondent further indicates

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that she “did not identify any other causes for petitioner’s SIRVA” and that “petitioner’s
SIRVA and its sequela persisted for more than six months after the administration of the
vaccine.” Id. at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.
                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Special Master




                                            2